DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


RE: USPN 10,111,079
Claims 1,3-18, 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,111,079 in view of Page et al (US 2013/0271264).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons presented below.
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 

1. A mobile accessory device comprising: 


a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 

(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.


Patented Claim:

   1.  A mobile device accessory, comprising: 

a housing defining an attachment 
surface that is configured to mechanically engage a mobile device;  




a connectivity sensor comprising a removable connector and configured to indicate a loss of connectivity when the removable connector is at least partially 
removed by pulling an attached tether or by using a fingernail slot in the 
removable connector;  and, 




an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the mobile device accessory, and a software application to be executed on the mobile device.  
Note that a communication circuit is inherent in the claimed arrangement in order to communication the alarm and software application execution form the housing to the mobile device. 

The patented claim lacks the alternative limitation (b), however the alternative limitations need not be shown as the claim does not require them in one of the alternatives. 
The patented claim lacks a teaching of the trigger being retained within  a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73).  It would have been obvious to one of ordinary skill in the art to use the sliding trigger of Page in order to help prevent accidental activation.




RE: US PN 10,462,641
Claims 1,3-18, 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,462,641 in view of Page et al (US 2013/0271264).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons presented below. 
Claim 36 is presented as representative.  

*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 

1. A mobile accessory device comprising: 


a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 

(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.


Patented Claim:

   1.  A mobile device accessory, comprising: 

a housing defining an attachment 
surface (A) that is configured to mechanically engage a mobile device;  

a connectivity sensor comprising a removable connector and configured to indicate a loss of connectivity when the removable connector is at least partially 
removed by pulling an attached tether or by using a fingernail slot (B) in the 
removable connector;  and, 












an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the mobile device accessory, and a software application to be executed on the mobile device (C).

The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives.  (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.)
The patented claim lacks a teaching of the trigger being retained within  a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73).  It would have been obvious to one of ordinary skill in the art to use the sliding trigger of Page in order to help prevent accidental activation.



RE: USPN 10,659,946
Claims 1,3-18, 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,111,079 in view of Page et al (US 2013/0271264).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons presented below. 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 


1. A mobile accessory device comprising: 


a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 


a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.


Patented Claim:

   1.  A mobile device accessory comprising: 


a first housing defining a first 
attachment surface that is configured to adhere to another surface;  

a user input mechanism configured to activate in response to input by a user of a mobile device and comprising a connector configured to be activated in response to at least partial removal of the connector by using a fingernail slot in the 
connector;  and 







circuitry configured to activate in response to activation of 
the user input mechanism, wherein activation of the circuitry (i) causes an 
audible alarm to be emitted by the mobile device, or (ii) causes a software 
application to be executed on a mobile device, or (iii) both. 
 
 
The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives.  (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.) 
The patented claim lacks a teaching of the trigger being retained within  a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73).  It would have been obvious to one of ordinary skill in the art to use the sliding trigger of Page in order to help prevent accidental activation.



RE: USPN 11,019,475
Claims 1,3-18, 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-319 of U.S. Patent No. 11,019,475 in view of Page et al (US 2013/0271264).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons presented below. 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 


1. A mobile accessory device comprising: 

a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:

(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 





a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.


Patented Claim:


1. A mobile device accessory comprising: 

a housing; 



a user input mechanism configured to activate in response to input by a user and comprising: 

(i) a trigger component removably attachable to the housing and comprising a feature configured to facilitate removal of the trigger component from the housing, the feature comprising at least one of a slot, a void, or a recess; and (ii) a first button arranged on a first lateral surface of the housing, and a second button arranged on a second lateral surface opposite the first lateral surface, configured to activate in response to actuation by a user of a mobile device; and, 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input mechanism.   

The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives. (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.) 
The patented claim lacks a teaching of the trigger being retained within  a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73).  It would have been obvious to one of ordinary skill in the art to use the sliding trigger of Page in order to help prevent accidental activation.





RE: US AN 16/986,159

Claims 1,3-18, 20-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-55 of copending Application No. 16/986,159 in view of Page et al (US 2013/0271264).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the conflicting claim.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-18, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cavacuiti et al (US 2013/0225127) and Page et al (US 2013/0271264), and further in view of McCracken et al. (US 2006/0109750).
Referring to Claim 1, Cavacuiti teaches the mobile accessory device comprising: 
a housing (fob housing see figure 3 item 310); 
a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (trigger corresponds to Buttons see figure 4A items 314A, B paragraph 69, Note that buttons necessarily comprise a recess to allow operation of the button); and, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both (Note that alternative limitations need not be shown as the claim does not require them both in one of the alternatives. It is also noted that application claim limitation (c) “or both” indicates that that (a) and (b) are alternatives); and 
a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus (Fob controls communication circuitry of case see figures 1-3 paragraphs 6, 39, 40).  
Cavacuiti teaches a trigger comprising a button in a recess as shown above.  Cavacuiti lacks a teaching of the trigger being retained within a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73), and a sound detection circuit configured to activate in response to one or more predetermined sounds (see paragraph 54 which shows alarm system actuated by voice commands).  It would have been obvious to one of ordinary skill in the art to replace the push button of Cavacuiti with the slider of Page in order to help prevent accidental activation.
The combination of Cavacuiti and Page does not teach the trigger component moving between a stowed configuration and a released configuration. McCracken teaches the trigger component moving between a stowed configuration and a released configuration (see paragraph 35 which shows a pull tab protruding from a slot of the housing in which when pulled out, or released from the housing, an alarm sounds, and also noting that a skilled artisan would be able to implement the pull tab of McCracken to the device in fig. 7 of Page (further described in paragraph 71) and maintain operability). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of McCracken to the modified device of Cavacuiti and Page in order to better inform a user of loss or theft by implementing a more definitive trigger and alarm.
Referring to Claim 3, Page also teaches wherein the housing is configured to mechanically engage a mobile device (claimed housing corresponds to Page’s mobile device cover see figure 2, 3, item 230, paragraph 44).
Referring to Claim 4, Cavacuiti teaches the mobile accessory device of claim 1, but lacks a teaching of wherein the housing is configured to magnetically attach to a mobile device.  Official Notice is taken that it is notoriously well known in the art to user magnets and magnetic material to attach items.  Therefore it would have been obvious to one of ordinary skill in the art to use magnets and magnetic materials to attach the housing as shown in the claim in order to allow for easy removal.
Referring to Claim 5, Cavacuiti teaches the mobile accessory device of claim 3, but lacks a teaching of further comprising at least one of a magnet and a magnetic material.   Official Notice is taken that it is notoriously well known in the art to user magnets and magnetic material to attach items.  Therefore it would have been obvious to one of ordinary skill in the art to use magnets and magnetic materials to attach the housing as shown in the claim in order to allow for easy removal.
Referring to Claim 6, Page also teaches one or more predetermined sounds comprising one or more utterances that can be recognized when spoken by the user (see paragraph 54 which shows voice command used to actuate the alarm system).
Referring to Claim 7, Cavacuiti also teaches wherein the second communication circuit is configured to communicate with one or more cellular networks (cellular communication see paragraphs 39, 40).  
Referring to Claim 8, Page also teaches wherein the second communication circuit is in wired communication with the first communication circuit (see wired connection between mobile device and alarm system in paragraph 54).  
Referring to Claim 9, Page also teaches wherein the first communication circuit is disposed within the housing and wherein the second communication circuit is disposed within the housing (see figs. 2 and 3 which shows both the mobile device and the input device combined into a single device which implies both communication circuits within one housing).  
Referring to Claim 10, Cavacuiti also teaches an alarm device comprising (i) an audio output device, (ii) a light output device, or (iii) both, configured to activate in response to activation of the user input apparatus (audio and light alerts see paragraph 44).  
Referring to Claim 11, Cavacuiti also teaches wherein communication with the second communication circuit causes a software application to be executed on a mobile device (software application on mobile device see paragraphs 58, 188).  
Referring to Claim 12, Cavacuiti in view of Page as modified above teaches the mobile accessory device of claim 1, but lacks a teaching of wherein the housing defines a cavity configured to retain one or more credit cards or identification cards.   Official Notice is taken that it is notoriously well known in the art to equip cell phone cased with cavities to retain credit cards.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Cavacuiti as shown in the claim in order to allow the user to eliminate the need for a wallet when carrying their phone.
Referring to Claim 13, Cavacuiti also teaches wherein a mobile device comprises the second communication circuit (mobile see figure 3, paragraphs 6, 65).  
Referring to Claim 14, Cavacuiti also teaches wherein the mobile accessory device is a standalone personal safety device configured to communicate with cellular networks (see paragraphs 72, 75 which shows that the fob can operate independently to disable a phone even when out of range, thus making the fob a standalone device, and also noting that the fob can communicate to a cellular network by way of a mobile device since the communication is not stated in the claim to be direct between fob and network).  
Referring to Claim 15, Page also teaches wherein the first communication circuit is further configured to communicate a position location, determined by a position location detector system, to the second communication circuit in response to activation of the user input apparatus (location data see page paragraphs 31, 67, 68).  
Referring to Claim 16, Page also teaches wherein the mobile accessory device further comprises the position location detector system (location data see page paragraphs 31, 67, 68).  
Referring to Claim 17, Cavacuiti also teaches wherein the first communication circuit is at least partly disposed in the housing and configured to perform operations comprising: establishing a communications connection to the second communication circuit; detecting activation of the user input apparatus; and in response to the activation, communicating with the second communication circuit (system may be used to disable stolen cell phone see paragraphs 72, 75).  
Referring to Claim 18, Cavacuiti teaches the method of communication comprising: 
detecting, by control circuitry of a mobile accessory device, user input based on activation of a user input apparatus comprising: 
(a) a trigger component moveable relative to a housing of the mobile accessory device and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (trigger corresponds to Buttons see figure 4A items 314A, B paragraph 69, Note that buttons necessarily comprise a recess to allow operation of the button); 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both (Note that alternative limitations need not be shown as the claim does not require them both in one of the alternatives. It is also noted that application claim limitation (c) “or both” indicates that that (a) and (b) are alternatives); and 
establishing a communications connection from the control circuitry to a communication circuit; and communicating with the communication circuit (Fob controls communication circuitry of case see figures 1-3 paragraphs 6, 39, 40).  
Cavacuiti teaches a trigger comprising a button in a recess as shown above.  Cavacuiti lacks a teaching of the trigger being retained within a slot defined in the housing and configured to move along a portion of the slot.  Page teaches an alarm trigger retained with in a slot and configured to move along the slot (Page sliding button see figures 7-9 items 604, 804, 904, paragraphs 71-73), and a sound detection circuit configured to activate in response to one or more predetermined sounds (see paragraph 54 which shows alarm system actuated by voice commands).  It would have been obvious to one of ordinary skill in the art to replace the push button of Cavacuiti with the slider of Page in order to help prevent accidental activation.
The combination of Cavacuiti and Page does not teach the trigger component moving between a stowed configuration and a released configuration. McCracken teaches the trigger component moving between a stowed configuration and a released configuration (see paragraph 35 which shows a pull tab protruding from a slot of the housing in which when pulled out, or released from the housing, an alarm sounds, and also noting that a skilled artisan would be able to implement the pull tab of McCracken to the device in fig. 7 of Page (further described in paragraph 71) and maintain operability). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of McCracken to the modified device of Cavacuiti and Page in order to better inform a user of loss or theft by implementing a more definitive trigger and alarm.
Referring to Claim 20, Cavacuiti also teaches moving the trigger component relative to the housing; and activating the user input apparatus based on the moving (movement of trigger corresponds to pushing Buttons see figure 4A items 314A, B paragraph 69). 
Referring to Claim 21, Page also teaches receiving, by the sound detection circuit, a sound (see paragraph 54 which shows receiving a voice command);
identifying, by the sound detection circuit, the sound corresponding to a predetermined sound (see paragraph 54 noting that a voice command is a command known in the art to be preprogrammed into a mobile device to perform a specific task); and
activating the user input apparatus based on the identifying (see paragraph 54 which shows the alarm activated by voice command).
Referring to Claim 22, Page also teaches uttering, by a user, the sound (see paragraph 54 where a voice command comes from a user).
Referring to Claim 23, Cavacuiti also teaches mechanically engaging the housing to a mobile device (case configuration see figures 3-7, paragraphs 65, 78, 79).  
Referring to Claim 24, Cavacuiti teaches the method of claim 18, but lacks a teaching of further comprising magnetically attaching the housing to a mobile device.  Official Notice is taken that it is notoriously well known in the art to equip cell phone cased with cavities to retain credit cards.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Cavacuiti as shown in the claim in order to allow the user to eliminate the need for a wallet when carrying their phone.
Referring to Claim 25, Cavacuiti also teaches wherein communicating with the communication circuit comprises communicating with one or more cellular networks (see paragraphs 72, 75 which shows that the fob can operate independently to disable a phone even when out of range, and also noting that the fob can communicate to a cellular network by way of a mobile device since the communication is not stated in the claims to be direct between fob and network).  
Referring to Claim 26, Page also teaches wherein the communication connection comprises a wired communication connection (see wired connection between mobile device and alarm system in paragraph 54).  
Referring to Claim 27, Cavacuiti also teaches activating, in response to the detecting, an alarm device comprising (i) an audio output device, (ii) a light output device, or (iii) both (audio and light alerts see paragraph 44).  
Referring to Claim 28, Cavacuiti also teaches (i) causing an audible alarm to be emitted by an audio output device (audio and light alerts see paragraph 44), or (ii) causing a software application to be executed on a mobile device  (software application on mobile device see paragraphs 58, 188), or (iii) both.  
Referring to Claim 29, Page also teaches determining, by a position location detector system, a position location of the mobile accessory device; and communicating, in response to the detecting, the determined position location (location data see page paragraphs 31, 67, 68).  
Referring to Claim 30, Page also teaches the position location detector system (location data see page paragraphs 31, 67, 68).  

Response to Amendment
Applicant's arguments with respect to claims 1, 3-18, 20-30 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648